                Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 1 of 7 Page ID #:2566



                       1   JOSEPH P. MCMONIGLE, Bar No. 66811
                           KATHLEEN M. EWINS, Bar No. 154365
                       2   JOHN B. SULLIVAN, Bar No. 238306
                           LONG & LEVIT LLP
                       3   465 California Street, Suite 500
                           San Francisco, California 94104
                       4   Telephone: (415)397-2222
                           Facsimile: (415)397-6392
                       5   Email:      jmcmonigle@longlevit.com
                                       ' cewins(^onglevit.com
                       6               j sullivan@longlevit.com
                       7   Attorneys for Defendants
                           THE LANDSKRONER LAW FIRM, LTD.
                       8   d/b/a LANDSKRONER, GREICO,
                           MERRIMAN, EEC, and JACK
                      9    LANDSKRONER
                     10
                                                 UNITED STATES DISTRICT COURT
                     11
                                               CENTRAL DISTRICT OF CALIFORNIA
                     12

                    13
                           DENNIS BRADSHAW,                    Case No. 2:19-cv-06661-VAP-JC
                    14     Individually and on Behalf of All
                           Others Similarly Situated,          Hon. Virginia A. Phillips
                    15
                                          Plaintiff,           THE LANDSKRONER LAW FIRM,
                    16                                         LTD. D/B/A LANDSKRONER
                           V.                                  GREICO MERRIMAN, LLC AND
                    17                                         JACK LANDSKRONER’S REQUEST
                           CITY OF LOS ANGELES, a              FOR JUDICIAL NOTICE AND FOR
                    18     municipal entity; MICHAEL           INCORPORATION BY REFERENCE
                           FEUER, in his individual and        IN SUPPORT OF MOTION TO
                    19     official capacity; JAMES CLARK,     DISMISS CAUSES OF ACTION: 7,
                           in his individual and official      10,13,16,17 AND 19 IN THE FIRST
                    20     capacity; THOMAS PETERS, in his     AMENDED COMPLAINT
                           individual and official capacity;
                    21     THE LANDSKRONER LAW                 Date:                February 3, 2020
                           FIRM, LTD. dba LANDSKRONER          Time:                2:00 p.m.
                    22     GREICO MERRIMAN, LLC, a             Courtroom:           8A
                           limited liability company; JACK
                    23     LANDSKRONER, an individual;         Action Filed:        July 31, 2019
                           LAW OFFICES OF MICHAEL J.
                    24     LIBMAN APC, a California
                           Professional Corporation;
                    25     MICHAEL J LIBMAN , an
                           individual.
                    26
                                          Defendants.
                    27

                    28
LONG & LEVIT LLP                                                               REQUEST FOR JUDICIAL NOTICE AND FOR
46-') CALIFORNIA STREET,
        5TH FLOOR
                                                                                     INCORPORATION BY REFERENCE
      SAN FRANCISCO.                                                                    CASE NO. 2:19-cv-0666I-VAP-JC
     CALIFORNIA 94104
               Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 2 of 7 Page ID #:2567



                     1          Pursuant to Federal Rule of Evidence 201 and the doctrine of incorporation
                     2   by reference, Defendants The Landskroner Law Firm, Ltd. d/b/a Landskroner
                     3   Greico Merriman, LLC and Jack Landskroner’s (collectively, the “Landskronker
                     4   Defendants”) hereby respectfully request that this Court consider and take judicial
                     5   notice of the exhibits attached hereto to decide the Landskronker Defendants’
                     6   Motion to Dismiss Pursuant to FRCP 12(b)(6):
                     7          Exhibit 1 (pages 8-57, below) is a true and correct copy of the Class Action
                     8   Complaint, filed on April 1, 2015, in Jones v. City ofLos Angeles, Case No.
                     9   BC577267 (Cal. Super. Ct., L.A. Cty.) (the “Jones Class Action”).
                   10           Exhibit 2 (pages 58-276, below) is a true and correct copy of the Notice of
                   11    Filing Revised Class Action Settlement Agreement and Limited Release, filed
                   12    November 10, 2016, in the Jones Class Action.
                   13           Exhibit 3 (pages 277-290, below) is a true and correct copy of Notice of
                   14    Entry of Order Granting Preliminary Approval Of Class Action Settlement And
                   15    Directing Dissemination of Class Notice, filed on January 5, 2017, in the Jones
                   16    Class Action.
                   17          Exhibit 4 (pages 291-341, below) is a true and correct copy of Plaintiffs
                   18    Notice of Unopposed Motion And Motion For Final Approval of Class Action
                   19    Settlement And Award of Attorney's Fees, Costs, and Services Award, filed on
                  20     May 5, 2017, in the Jones Class Action.
                  21           Exhibit 5 (pages 342-366, below) is a true and correct copy of the Order
                  22     Granting Final Approval Of Class Action Settlement And Final Judgment, entered
                  23     July 20, 2017, in the Jones Class Action.
                  24           Exhibit 6 (pages 367-417, below) is a true and correct copy of the Complaint
                  25     for Damages, filed on July 31, 2019, in Bradshaw v. The City ofLos Angeles, Case
                  26     No. 2:19-cv-06661-VAP-JC (United States District Court Central District of
                  27     California).
                  28           Exhibit 7 (pages 418-421, below) is a true and correct copy of the Order Re
LONG & LEVIT LLP                                                               REQUEST FOR JUDICIAL NOTICE AND FOR
465 CALIFORNIA STREET,
      5TH FLOOR                                                 -2-                   INCORPORATION BY REFERENCE
    SAN FRANCISCO.,                                                                      CASE NO. 2:19-cv-06661-VAP-JC
   CALIFORNIA 94104
               Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 3 of 7 Page ID #:2568



                      1   Appointment Of Brian S. Kabeteck As Class Counsel, filed on May 7, 2019, in the
                      2   Jones Class Action.
                      3         Exhibit 8 (pages 422-425, below) is a true and correct copy of the Order Re;
                      4   Jack Landskroner's Accounting, filed on May 7, 2019, in the Jones Class Action.
                      5         Exhibit 9 (pages 426-441, below) is a true and correct copy of the Order Re:
                      6   Appointment Of Special Master, filed on June 17, 2019, in the Jones Class Action.
                     7          Exhibit 10 (pages 442-458, below) is a true and correct copy of the Joint
                      8   Application For Order To Show Cause Re Issuance Of A Preliminary Injunction
                     9    Requiring Disgorgement Of Attorney's Fees, filed on September 26, 2019, in the
                    10    Jones Class Action.
                    11          Exhibit 11 (pages 459-537, below) is a true and correct copy of the First
                    12    Amended Complaint for Damages, filed on July 31, 2019, m Bradshaw v. The City
                    13    ofLos Angeles, Case No. 2:19-cv-06661-VAP-JC (United States District Court
                    14    Central District of California).
                   15           Exhibit 12 (pages 538-545, below) is a true and correct copy of the Class
                   16     Action Settlement Notice, ''Jones v. City ofLos Angeles, Case No. BC577267
                   17     Certain Customers of the Los Angeles Department of Water and Power,” in the
                   18     Jones Class Action.
                   19           Exhibit 13 (pages 546-607, below) is a true and correct copy of the New
                   20     Class Counsel’s Report Regarding the Status of Its Evaluation of the Class Action
                   21     Settlement (210 Days Post-Appointment), "Jones v. City of Los Angeles, Case No.
                   22     BC577267 Certain Customers of the Los Angeles Department of Water and
                   23     Power,” in the Jones Class Action.
                   24     1.    LEGAL ARGUMENT
                   25           A.     The Court Should Take Judicial Notice Of Exhibits 1-11 And 13
                                       Because Th^ Are Records Of The California Superior Court And
                   26                  The United States District Court
                   27           A matter that is properly the subject of judicial notice may be considered
                   28     along with the complaint when deciding a motion to dismiss for failure to state a
LONG & LEVIT LLP                                                                REQUEST FOR JUDICIAL NOTICE AND FOR
46.5 CALIFORNIA STREET,
       5TH FLOOR                                                 -3-                   INCORPORATION BY REFERENCE
     SAN FRANCISCO,                                                                       CASE NO, 2:I9-cv-06661-VAP-JC
    CALIFORNIA 94104
               Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 4 of 7 Page ID #:2569



                      1   claim. Skilstafv. CVS Caremark Corp. (9th Cir. 2012) 669 F.3d 1005, 1016, fn. 9.
                     2          The Court “may take judicial notice of court filings and other matters of
                     3    public record.” See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741 (9th
                     4    Cir. 2006) Judicial notice is particularly appropriate for court records in prior
                     5    litigation related to the case before it. Amphibious Partners, LLC v. Redman (10th
                     6    Cir. 2008) 534 F.3d 1357, 1361-1362. This includes taking judicial notice of a
                     7    complaint filed in a related state court action in order to ascertain the legal nature of
                     8    the claim stated in the complaint. Burbank-Glendale Pasadena Airport Auth. v.
                     9    City ofBurbank, 136 F.3d 1360, 1364 (9th Cir. 1998) (granting request to take
                   10     judicial notice of pleadings filed in related state court action); E.L Du Pont de
                   11     Nemours & Co., Inc. v. Cullen (1st Cir. 1986) 791 F.2d 5, 7.
                   12           Here, the Court should take judicial notice of Exhibits 1-11 and 13 because
                   13     they are documents, pleadings, and orders filed in the California Superior Court,
                   14     County of Los Angeles and the United State District Court, Central District of
                   15     California.
                   16           B.      The Court Should Consider Exhibit 12, The Notice To Class
                                        Members Of Settlement Because The Complaint Incorporates It
                   17                   And Causes Of Action Are Based On It
                   18           If a plaintiff fails to attach to the complaint the documents on which it is
                   19     based, the defendant may attached to a Rule 12(b)(6) motion the documents
                   20     referred to in the complaint to show that they do not support plaintiffs claims. See,
                   21     Tellabs, Inc. v. Makor Issues & Rights, Ltd. 551 US 302, 322 (2000) (court ruling
                   22     on motion to dismiss must consider entire complaint and other sources incorporated
                   23     by reference as well as judicially noticeable matters.)
                   24           In considering a motion to dismiss, “[t]he Court also may take judicial notice
                   25     of material incorporated by reference into the Complaint.” U.S. v. Ritchie, 342 F.3d
                   26     903, 907-908 (9th Cir. 2003). In Ritchie, the Ninth Circuit explained that “[ejven if
                   27     a document is not attached to a complaint, it may be incorporated by reference into
                   28     a complaint if the plaintiff refers extensively to the document or the document
LONG & LEVIT LLP                                                                    REQUEST FOR JUDICIAL NOTICE AND FOR
46.S CALIFORNIA STREET,
       5TH FLOOR                                                   -4-                    INCORPORATION BY REFERENCE
     SAN FRANCISCO,                                                                          CASE NO. 2:I9-cv-0666I-VAP-JC
    CALIFORNIA 94104
              Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 5 of 7 Page ID #:2570



                     1   forms the basis of plaintiff s claim.” Id. at 908. It went on to state “[t]he defendant
                     2   may offer such a document, and the district court may treat the document as part of
                     3   the complaint, and thus may assume that its contents are true for purposes of a
                     4   motion to dismiss under Rule 12(b)(6).” Id. The Ninth Circuit provided examples
                     5   such as when a plaintiff s claim about insurance coverage is based on the contents
                     6   of a coverage plan or when a claim about stock fraud is based on the contents of
                     7   SEC filings. Id., citing, Parrino v. FHP, Inc., 146 F.3d 699, 706 n. 4 (9th Cir.
                     8   1998); In re Silicon Graphics Secs. Litig. 183 F.3d 970, 986 (9th Cir. 1999).
                     9         Where a plaintiff does not physically attach documents to the complaint, they
                   10    may nonetheless be considered by the court of a 12(b)(6) motion to dismiss if; (1)
                   11    the complaint refers to such a document; (2) the document is central to plaintiffs
                   12    claim; and (3) no party questions the authenticity of that copy attached to the
                   13    alleged Rule 12(b)(6) motion.
                   14          Here, the First Amended Complaint refers to the notice to class members of
                   15    the settlement at paragraphs 97, 192, and 229. The document is central to
                   16    Bradshaw’s claim for affirmative misrepresentation (If 192) and negligent
                   17    misrepresentation (Tf229). There is no reason for Bradshaw to question the
                   18    authenticity of the notice.
                   19    11.   CONCLUSION
                  20           For the reasons detailed above, this Court should take judicial notice of or
                  21     incorporate by reference each of the following documents:
                  22           Exhibit 1 (pages 8-57, below) is a true and correct copy of the Class Action
                  23     Complaint, filed on April 1, 2015, in Jones v. City ofLos Angeles, Case No.
                  24     BC577267 (Cal. Super. Ct., L.A. Cty.) (the “Jones Class Action”).
                  25           Exhibit 2 (pages 58-276, below) is a true and correct copy of the Notice of
                  26     Filing Revised Class Action Settlement Agreement and Limited Release, filed
                  27     November 10, 2016, in the Jones Class Action.
                  28           Exhibit 3 (pages 277-290, below) is a true and correct copy of Notice of
LONG & LEVIT LLP                                                                REQUEST FOR JUDICIAL NOTICE AND FOR
465 CALIFORNIA STREET,
      5TH FLOOR                                                  -5-                   INCORPORATION BY REFERENCE
    SAN FRANCISCO.                                                                        CASE NO. 2:19-cv-0666I-VAP-JC
   CALIFORNIA 94104
               Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 6 of 7 Page ID #:2571



                          1   Entry of Order Granting Preliminary Approval Of Class Action Settlement And
                      2       Directing Dissemination of Class Notice, filed on January 5, 2017, in the Jones
                      3       Class Action.
                      4              Exhibit 4 (pages 291-341, below) is a true and correct copy of Plaintiffs
                      5       Notice of Unopposed Motion And Motion For Final Approval of Class Action
                      6       Settlement And Award of Attorney's Fees, Costs, and Services Award, filed on
                      7       May 5, 2017, in the Jones Class Action.
                      8             Exhibit 5 (pages 342-366, below) is a true and correct copy of the Order
                      9       Granting Final Approval Of Class Action Settlement And Final Judgment, entered
                    10        July 20, 2017, in the Jones Class Action.
                    11              Exhibit 6 (pages 367-417, below) is a true and correct copy of the Complaint
                    12        for Damages, filed on July 31, 2019, in Bradshaw v. The City ofLos Angeles, Case
                    13        No. 2:19-cv-06661-VAP-JC (United States District Court Central District of
                    14        California).
                    15              Exhibit 7 (pages 418-421, below) is a true and correct copy of the Order Re
                    16        Appointment Of Brian S. Kabeteck As Class Counsel, filed on May 7, 2019, in the
                    17        Jones Class Action.
                    18              Exhibit 8 (pages 422-425, below) is a true and correct copy of the Order Re:
                    19        Jack Fandskroner's Accounting, filed on May 7, 2019, in the Jones Class Action.
                   20               Exhibit 9 (pages 426-441, below) is a true and correct copy of the Order Re:
                   21         Appointment Of Special Master, filed on June 17, 2019, in the Jones Class Action.
                   22               Exhibit 10 (pages 442-458, below) is a true and correct copy of the Joint
                   23         Application For Order To Show Cause Re Issuance Of A Preliminary Injunction
                   24         Requiring Disgorgement Of Attorney's Fees, filed on September 26, 2019, in the
                   25         Jones Class Action.
                   26               Exhibit 11 (pages 459-537, below) is a true and correct copy of the First
                   27         Amended Complaint for Damages, filed on July 31, 2019, in Bradshaw v. The City
                   28         ofLos Angeles, Case No. 2:19-cv-06661-VAP-JC (United States District Court
LONG & LEVIT LLP
                                                                                    REQUEST FOR JUDICIAL NOTICE AND FOR
465 CALir-ORNIA STREET.
      5TH FLOOR                                                      -6-                  INCORPORATION BY REFERENCE
    SAN FRANCISCO,                                                                           CASE NO. 2:I9-cv-0666I-VAP-JC
   CALIFORNIA 94104
               Case 2:19-cv-06661-VAP-JC Document 69 Filed 12/06/19 Page 7 of 7 Page ID #:2572



                     1   Central District of California).
                     2             Exhibit 12 (pages 538-545, below) is a true and correct copy of the Class
                     3   Action Settlement Notice, ‘‘'Jones v. City ofLos Angeles, Case No. BC577267
                     4   Certain Customers of the Los Angeles Department of Water and Power,” in the
                     5   Jones Class Action.
                     6             Exhibit 13 (pages 546-607, below) is a true and correct copy of the New
                     7   Class Counsel’s Report Regarding the Status of Its Evaluation of the Class Action
                     8   Settlement (210 Days Post-Appointment), ‘‘‘‘Jones v. City ofLos Angeles, Case No.
                     9   BC577267 Certain Customers of the Los Angeles Department of Water and
                   10    Power,” in the Jones Class Action.
                   11
                         Dated: December 6, 2019.                        LONG & LEVIT LLP
                   12

                   13
                                                                         By:
                   14                                                       J   EPHP. MCMONIGLE
                   15
                                                                               THLEEN M. EWINS
                                                                            J(^HN B. SULLIVAN
                   16
                                                                            Attorneys for Defendants
                                                                            THE LANDSKRONER LAW
                                                                            FIRM, LTD. d/b/a
                   17                                                       LANDSKRONER, GREICO,
                                                                            MERRIMAN, LLC, and JACK
                   18                                                       LANDSKRONER
                   19    4844-0931-4478, v. 1

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LONG cfe LEVIT LLP                                                                REQUEST FOR JUDICIAL NOTICE AND FOR
465 CALIFORNIA STREET,
      5TH FLOOR                                                    -7-                  INCORPORATION BY REFERENCE
    SAN FRANCISCO,                                                                         CASE NO. 2:19-cv-0666I-VAP-JC
   CALIFORNIA 94104
